Exhibit 10.1

DEFERRED COMPENSATION PLAN

Allied Motion Technologies Inc., a Colorado corporation (the “Company”) hereby
establishes the Allied Motion Technologies Inc. Deferred Compensation Plan (the
“Plan”), effective as of January 1, 2006.

The purposes of the Plan are (1) to provide eligible key employees with the
opportunity to defer the receipt of certain compensation otherwise payable to
them, and (2) to permit such eligible key employees to participate in the
success of the Company by providing them with the opportunity to earn
additional, performance based compensation..

1.             Definitions.

The following definitions shall apply for the purposes of the Plan:

1.01         “Account” means the bookkeeping account established for each
Participant under this Plan, as further described in Section 7.

1.02         “Appropriate Form” means a written or electronic election or other
form prescribed by the Board for use in connection with this Plan.  The Board
may modify, update or replace any Appropriate Form, on a prospective basis, at
any time, and the new or modified form shall take effect with respect to each
Participant as soon as it is furnished to such Participant.

1.03         “Beneficiary” means a person or trust entitled to receive payment
under this Plan on account of the death of a Participant.

1.04         “Board” or “Board of Directors” means the Board of Directors of the
Company or, where applicable, any Committee of the Board to which authority with
respect to any matter relating to this Plan is delegated.

1.05         “Bonus” means any bonus payable to a Participant by the Company
under the Employee Incentive Bonus Plan, or any other bonus plan for the benefit
of the Participants that is approved by the Board.

1.06         A “Change of Control”, for purposes of the Plan, shall be defined
in the manner set forth in Section 409A of the Code and the Treasury Regulations
thereunder.

1.07         “Code” means the Internal Revenue Code of 1986, as amended.

1.08         “Deferral” means a portion of a Participant’s Salary or Bonus which
is deferred pursuant to Section 3.02 and credited to the Participant’s Account
in accordance with Section 3.03.

1.09         “Deferral Election” means each Participant’s written election to
defer the receipt of Salary or Bonus in accordance with Section 3.02.


--------------------------------------------------------------------------------




 

1.10         “Disabled” means suffering from any mental or physical condition,
other than use of alcohol or illegal use of drugs or narcotics, which renders a
Participant unable to perform substantially all of the duties and services for
the Company required of the Participant in a satisfactory manner for 120
consecutive days, or 180 days during any 12-month period.

1.11         “Discretionary Contribution” means an unfunded contribution for the
benefit of a Participant, as described in Section 6.

1.12         “Effective Date of the Plan” means January 1, 2006.

1.13         “Investment Funds” means those mutual funds, available through
Fidelity Investments, that are designated by the Board from time to time as the
investments available to measure adjustments to Accounts, as provided in Section
7.03.

1.14         “Net Profit” means the after tax net income of the Company for a
Year, as stated in the Company’s certified financial statements.

1.15         “Net Profit Target” means a threshold amount of Net Profit for a
Year, designated by the Board as a Performance Criterion pursuant to Section
4.01.

1.16         “Participant” means an executive employee of the Company who is
designated by the Board as a participant in the Plan.

1.17         “Performance Contribution” means an unfunded contribution for the
benefit of a Participant, as described in Section 4.

1.18         “Performance Contribution Term” with respect to any Participant
means the period beginning on the Effective Date and ending on the earlier of:

(a)           December 31, 2020; or

(b)           December 31st of the third calendar year which begins after the
date of such Participant’s Separation from Service; or

(c)           The date on which such Participant

(i)            is terminated for “Cause”, within the meaning of such
Participant’s Employment Agreement with the Company, or

(ii)           the date on which the Participant directly or indirectly:
(A) (whether as director, officer, consultant, principal, employee, agent or
otherwise) engages in or contributes Participant’s knowledge and abilities to
any business or entity in competition with the Company; or (B) attempts in any
manner to solicit from any customer of the Company business of the type
performed by the Company or persuade any customer of the Company to cease doing
business or reduce the amount of business that such customer has customarily
done with the Company.

2


--------------------------------------------------------------------------------




 

1.19         “Performance Criteria” means such Net Profit Targets or other
organizational criteria, the satisfaction of which is a condition to the
Participants’ earning Performance Contributions.

1.20         “Plan” means the Plan set forth herein, as it may be amended from
time to time in accordance with Section 11.01.

1.21         “Retirement” or “Retire” means any termination of employment with
the Company on or after the Effective Date of the Plan.

1.22         “Salary” means the base salary payable to each Participant by the
Company.

1.23         “Separation from Service” means, with respect to a Participant,
such Participant’s death, retirement or other termination of employment with the
Company.  For purposes of the Plan, such term will be interpreted and applied in
a manner consistent with Section 409A of the Code and the Treasury regulations
thereunder.

1.24         “Term” means the period of time during which the Plan is in effect,
beginning on the Effective Date of the Plan and ending on the effective date of
the Plan’s termination pursuant to Section 11.01 or 11.02.

1.25         “Year” means each calendar year during the Term of this Plan

2.             Participation.

2.01         Commencement.  An employee of the Company will become a Participant
in the Plan upon being so designated by the Board, effective as of such date as
the Board shall designate (which may be prior to the date of such designation). 
As of the Effective Date of the Plan, the only two Participants are Richard D.
Smith and Richard S. Warzala.

2.02         Termination of Participation.  Once designated as a Participant, an
individual will continue as a Participant until all benefits to which he is
entitled under the Plan have been distributed to him.

3.             Deferrals.

3.01         Deferral of Salary or Bonus.

(a)           Each Participant may elect to defer receipt of up to 100 percent
of the Salary and any Bonus otherwise payable to such Participant for a given
Year.

(b)           A Participant may defer an item of compensation only to the extent
that the Participant is entitled to receive such item of compensation.  Upon
electing such a Deferral, the Participant will have no further right to such
deferred compensation other than as provided under the Plan.

3


--------------------------------------------------------------------------------




 

3.02         Deferral Election.

(a)           To elect to defer Salary or a Bonus, each Participant shall file a
Deferral Election, on the Appropriate Form, with the Secretary of the Company in
accordance with this Section 3.02.

(b)           Except as provided in subsection (e), an election to defer Salary
for a Year shall be filed by December 31 of the Year preceding the Year in which
the election is to take effect.  The election shall be effective with respect to
Salary payable for all payroll periods ending in the Year in which it is
effective.

(c)           Except as provided in subsection (e), an election to defer a Bonus
shall be filed before the beginning of the Year during which the performance, on
which the Bonus will be based, is measured; provided, however, that if the Board
determines that such Bonus constitutes “performance based compensation”, within
the meaning of Section 409A(4)(B)(iii) of the Code and the Treasury Regulations
thereunder, and that the other applicable requirements of such Regulations are
met with respect to such Bonus, such election to defer may be made up until six
months before the end of the Year during which the applicable Performance
criteria are measured.

(d)           A Deferral Election that is made prior to the due date for its
filing, as herein provided, may be rescinded, and a new election made, before
such due date.  If not rescinded, an election to defer shall become irrevocable
at the expiration of the time for its filing, except as provided in Section 3.05
(unforeseen emergency).

(e)           For the Year in which an employee first becomes a Participant,
such Participant may file a Deferral Election with respect to Salary or Bonus
paid for services performed after the date such Deferral Election is filed, at
any time thirty (30) days after such employee first becomes a Participant.

3.03         Credit to Account.  The Company shall credit any Deferral to a
“Deferral Sub-Account” of each Participant’s Account, as described in Section
7.01,  as of the date it would have otherwise been paid to each Participant.

3.04         Vesting.  A Participant’s interest in his Deferral Sub-Account
shall be fully vested at all times.

3.05         Unforeseen Emergency.  Upon payment to a Participant pursuant to
Section 8.05 on account of an unforeseeable emergency, any Deferral Election
such Participant has in effect for the Year of the payment shall automatically
terminate.

4.             Performance Contributions.

4.01         Basis of Performance Contributions; Performance Criteria. 

(a)           For each Year during the Performance Contribution Term, the
Company will credit Performance Contributions to the Accounts of Participants
for a Year if the

4


--------------------------------------------------------------------------------




 

Company achieves the Performance Criteria for such Year, and the other terms of
conditions of this Plan are satisfied.

(b)           For the first Year of the Plan, the Performance Criteria shall be:

(i)            A Net Profit Target, which shall be a threshold amount of Net
Profit, equal to a stated return on investment (“ROI”), determined in the manner
stated in Schedule 1 hereto; and

(ii)           A stated percentage of the excess of (A) the Company’s Net Profit
for the Year, over (B) the Net Profit Target for such Year, determined in the
manner stated in Schedule 1.

(c)           For each succeeding Year during the Term, the Board shall
designate the applicable Performance Criteria for the Year on or before the
ninetieth (90th) day of such Year, or as soon thereafter as is practicable.

4.02         Credit to Account.  The Company shall credit any Performance
Contributions to a “Performance Contribution Sub-Account” of each Participant’s
Account, as described in Section 7.01,  as of the date on which the amount of
such Performance Contribution is determined by the Board.

4.03         Vesting.

(a)           A Participant’s interest in a Performance Contribution made on his
behalf for a Year shall become fully vested if he

(i)            is employed by the Company on December 31 of such Year, or

(ii)           Retires, dies or becomes Disabled during such Year.

(b)           If a Participant Retires, dies or become Disabled during the Year,
the Performance Contribution shall nevertheless be computed with respect to the
entire Year, and the Participant shall be entitled to receive the entire
Performance Contribution for such Year.

5.             Benefits Upon a Change of Control.

5.01         Calculation of Change of Control Benefit. 

(a)           In the event of a Change of Control with respect to the Company
which occurs during the Performance Contribution Term,  a special benefit will
be paid, at the time hereafter provided, to all Participants.  Such benefit will
be equal to the sum of the following:

(i)            An amount equal to a pro rata portion of the Performance
Contribution that would have been paid to such Participant for the Year in which

5


--------------------------------------------------------------------------------




 

the Change of Control occurs, based on the number of days in such Year which
precede the Change of Control; plus

(ii)           An amount determined by multiplying

(A)                              the average of the Performance Contributions
for the benefit of such Participant for the preceding three (3) years, or the
number of years since the Effective Date of the Plan, if less, by

(B)                                the lesser of (I) three (3), or (II) the
number of Years, or fractions thereof, remaining after the date of the Change of
Control until December 31, 2020.

(b)           For purposes of computing the portion of special benefit described
in clause (i), above:

(A)                              Performance Criteria shall be measured for the
period ending on the last day of the month preceding the month that includes the
effective date of the Change of Control; and

(B)                                Extraordinary costs arising out of the
transactions that constitute the Change of Control shall be disregarded.

5.02         Payment of Change of Control Benefit.  The Change of Control
Benefit shall be determined by the Board prior to the effective date of the
Change of Control, and paid to each Participant on the date of the Change of
Control, or as soon thereafter as is reasonably practicable, but in any case
within the time prescribed in Section 8.

6.             Discretionary Contributions.

6.01         Designation of Eligible Participants and Other Matters.

(a)           The Board may, from time to time, allocate additional
Discretionary Contributions to one or more Participants, in such amount(s) as
the Board shall designate. 

(b)           No later than the date on which the Board designates the
Participant(s) who shall receive such Discretionary Contributions, and the
amount thereof, it shall also designate when and how such amounts shall be
distributed to the eligible Participants, from among the options stated in
Section 8.02.

6.02         Credit to Account.  The Company shall credit any Discretionary
Contributions to a “Discretionary Contribution Sub-Account” in each
Participant’s Account as of the date on which the Board makes the designations
described in Section 6.01.

6


--------------------------------------------------------------------------------




 

6.03         Vesting.  A Participant’s interest in his Discretionary Sub-Account
shall be fully vested at all times.

7.             Participants’ Accounts.

7.01         Establishment of Accounts and Sub-Accounts. 

(a)           The Company shall establish an Account for each Participant on the
Company’s books to which deferrals and contributions under this Plan shall be
credited.

(b)           Deferrals pursuant to Section 3, and any adjustments thereto
pursuant to Section 7.03, shall be credited to a Deferral Sub-Account within the
Account of the Participant who makes such Deferral.  Performance Contributions
on behalf of a Participant pursuant to Section 4, and any adjustments thereto
pursuant to Section 7.03, shall be credited to a Performance Contribution
Sub-Account within the Account of such Participant.  Discretionary Contributions
on behalf of a Participant pursuant to Section 6 and any adjustments thereto
pursuant to Section 7.03, shall be credited to a Discretionary Contribution
Sub-Account within the Account of such Participant.

7.02         Performance Contributions Subject to Forfeiture.

(a)           Until and except to the extent that Performance Contributions
become vested in accordance with Section 4.03, the interest of each Participant
in his Performance Contribution Sub-Account is contingent only and is subject to
forfeiture as provided in Section 4.03.

7.03         Imputed Investment Experience. 

(a)           Each Participant may designate one or more Investment Funds in
which stated portions of such Participant’s Account shall hypothetically be
invested, by completing the Appropriate Form and following such procedures as
the Board shall designate.  Each Participant may allocate his Account or any
Sub-Account among different Investment Funds in increments of 10%.  Furthermore,
each Participant may change his designation of Investment Funds once every
month.  The Investment Funds so designated are referred to herein as the
“Designated Investment Funds”. 

(b)           Each month during the period of a Participant’s participation in
the Plan,  the Company shall adjust the balance credited to each Participant’s
Account to reflect the investment performance of the Designated Investment
Funds.

7.04         Accounting. 

(a)           The Company shall, on a periodic basis, deliver to each
Participant a written report of the adjusted value of the Participant’s
Account.  The report shall separately show all Deferrals and other contributions
with respect to the Account, all

7


--------------------------------------------------------------------------------




 

investment returns with respect to each portion of the Account for which the
Participant has made an investment designation, and any payments to the
Participant.

(b)           If the Company has engaged a trustee, custodian, or brokerage firm
to hold securities and other property acquired with respect to the Account, an
accounting or report by such trustee, custodian, or brokerage firm shall be
deemed to be the Company’s report for purposes of this Plan, except to the
extent the Company may inform the Participants otherwise.

8.             Distributions.

8.01         Default Rule.  Except as provided in Section 8.04, a Participant’s
Discretionary Sub-Account and, unless the Participant elects otherwise in
accordance with Section 8.02, a Participant’s Deferral Sub-Account and
Performance Contribution Sub-Account shall be distributed in a lump sum within
thirty (30) days after the earliest of the following dates:

(a)           The end of the Performance Contribution Term; or

(b)           The effective date of a Change of Control.

8.02         Election of Time and Form of Payment. 

(a)           Each Participant may elect to have payment of his Deferral
Sub-Account or Performance Contribution Sub-Account made to him in one of the
methods described in this Section 8.02 instead of in the method described in
Section 8.01, subject to the requirements stated in subsection (b) and in
Section 8.03. 

(b)           To be effective with respect to any contribution or Deferrals with
respect to any Year:

(i)            An election with respect to a Deferral must be made before the
expiration of the time for filing the Participant’s Deferral Election, as
provided in Section 3.02.

(ii)           An election with respect to a Performance Contribution must be
made at least six months before the end of the Year during which the applicable
Performance Criteria are measured.

(c)           The optional methods are as follows:

(i)            Monthly installments over a period of three (3) years, beginning
on such date as is designated in the Participant’s election, subject to the
provisions of Section 8.03.

8.03         Changes to Payment Method.  A Participant’s election to revoke the
default payment method of Section 8.01 and to elect another payment method under
Section 8.02, or to change the payment method elected under Section 8.02, shall
be subject to the following restrictions:

8


--------------------------------------------------------------------------------




 

(a)           The election to revoke or change shall not take effect until
twelve (12) months after the date it is made.

(b)           Except in the case of an election under Section 8.05
(unforeseeable emergency), the election to revoke or change may not provide for
payment sooner than five (5) years from the date payment would otherwise have
been made or begun.

(c)           An election to revoke or change with respect to payments scheduled
to be made or begin at a time specified by each Participant may not be made less
than 12 months before the time originally specified for payment to be made or
begin.

(d)           For the purposes of this Section 8.03, a series of installment
payments shall be considered a single payment.

8.04         Payment on Death.

(a)           Upon a Participant’s death before the termination of his
employment with the Company, the Company shall pay the balance of the Account to
each Participant’s Beneficiary or estate, within thirty (30) days after the date
of his death.

(b)           Upon a Participant’s death after the termination of his employment
with the Company, the Company shall pay any balance of the Account to such
Participant’s Beneficiary or estate, as provided in subsection (c), in the
method in effect under Section 8.01 or 8.02, as applicable.

(c)           Each Participant may designate one or more primary and contingent
Beneficiaries to receive any amounts payable under this Plan on his death.  The
designation of Beneficiary shall be in writing, shall be made on the Appropriate
Form, shall not be effective unless filed with the Secretary of the Company
before the Participant’s death, and may be changed or revoked at any time
without notice to any beneficiary by the Participant’s filing of a subsequent
designation with the Secretary of the Company.  If a Participant designates more
than one Beneficiary, each shall share equally unless such Participant specifies
a different allocation or preference.  If any Participant fails to designate a
Beneficiary, or should no designated Beneficiary survive him or be in existence
after the Participant’s death, payment shall be made to such Participant’s
estate.

(d)           If a Beneficiary (who is a natural person) entitled to payment
should die after a Participant’s death but before receiving payment of the
entire amount payable to him, the balance of any amounts payable shall be paid
when due to the surviving Beneficiary or Beneficiaries designated by such
Participant in accordance with such Participant’s designation.  If there should
be no designated Beneficiaries surviving or in existence on the date of such
Beneficiary’s death, the balance of such payments shall be paid when due to the
executor or administrator of the last Beneficiary to die.

9


--------------------------------------------------------------------------------




 

8.05         Unforeseeable Emergency.

(a)           A Participant or his Beneficiary may, in the case of an
unforeseeable emergency (as defined in subsection (b)), elect and shall be
entitled to payment of an amount credited to such Participant’s Account subject
to the following conditions:

(b)           The amount payable shall not exceed the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, State, or local income taxes or penalties reasonably
anticipated to result from the payment), taking into account the termination of
any Deferral Elections pursuant to Section 3.05.

(c)           The Company shall not pay any amount on account of an
unforeseeable emergency to the extent the emergency is or may be relieved
through reimbursement or compensation from insurance or otherwise; or by
liquidation of each Participant’s or the beneficiary’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship; or by
cessation of Deferrals under this Plan.

(d)           For purposes of this Plan, “unforeseeable emergency” means a
severe financial hardship of each Participant or his beneficiary resulting from
an illness or accident of each Participant or beneficiary or each Participant or
beneficiary’s spouse or dependent (as defined in section 152(a) of the Code);
loss of each Participant’s or beneficiary’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of each Participant or beneficiary.  The Company
shall, in its discretion, determine whether each Participant or beneficiary is
faced with an unforeseeable emergency permitting a distribution under this
Section 8.05.  In doing so, the Company shall refer to the definition of
“unforeseeable emergency” set forth in Treasury Regulations under Section 409A
of the Code, and shall base its determination on such definition and the
relevant facts and circumstances of each case.

8.06         Taxes.  Payments under this Plan shall be subject to any applicable
tax withholding as required under Federal, State, and local law.

9.             Source of Payments

9.01         Unsecured Creditor.  Nothing contained in this Plan shall create a
trust or create a fiduciary relationship of any kind between the Company and
each Participant.  To the extent that any person acquires a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

9.02         Unfunded.  The Company and each Participant acknowledge it is their
intent and they agree that for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended, and for purposes of the Code, and for
all other purposes, this Plan constitutes an unfunded arrangement maintained for
the purpose of providing deferred compensation for an individual who is a member
of a select group of management or highly compensated employees.

10


--------------------------------------------------------------------------------




 

10.          Prohibition Against Assignment.

10.01       No Assignment.  Except to the extent required by law, the right of
each Participant or any beneficiary to payment of each Participant’s interest in
his Account shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of each Participant or beneficiary.

11.          Amendment and Termination.

11.01       Action by Company.  The Company may amend or terminate this Plan at
any time by resolution of the Board of Directors, but no such amendment or
termination shall adversely affect each Participant’s rights with respect to the
amounts previously credited to his Account.

11.02       Liquidation.  This Plan shall terminate automatically upon the
liquidation or dissolution of the Company.  Subject to Section 10.03, payment of
each Participant’s Account shall be made to him or, if each Participant is
deceased, his beneficiary, in a lump sum as soon as practicable following such
liquidation or dissolution.

11.03       Conformance to Section 409A.  Notwithstanding any contrary provision
of this Section 11 or Section 8:

(a)           If the termination of a Participant’s employment with the Company
does not qualify as a separation from service, as that term is used under
Section 409A of the Code, and such Participant is not disabled, as that term is
defined under Section 409A of the Code, then payment under Section 8.01 or 8.02
shall not be made or begin before the relevant time has elapsed after each
Participant’s separation from service with the Company.

(b)           The time or schedule of any payment under this Plan may not be
accelerated except as otherwise provided in this Plan and then only to the
extent such acceleration would not cause this Plan to fail to meet the
requirements of section 409A of the Internal Revenue Code.

11.04       Intent To Defer Tax  The Company and each Participant intend that
this Plan meet the requirements of Section 409A of the Code for the deferral
(until payment) of the income taxation of the compensation deferrable under this
Plan, and this Plan shall be construed accordingly.  To the extent this Plan is
more restrictive than necessary to meet the requirements of Section 409A of the
Code, the Company reserves the right to amend this Plan, provided such amendment
would not cause the Plan to fail to meet those requirements.

12.          Miscellaneous.

12.01       No Contract of Employment.  Nothing contained in this Plan shall be
deemed to create a contract of continuing employment between the Company and
each Participant.

12.02       Administration.  The Board shall administer this Plan in accordance
with the Plan’s terms and shall have full power and authority necessary or
appropriate for carrying out

11


--------------------------------------------------------------------------------




 

its duties.  The Board shall have the full power to establish any rules and
procedures it finds appropriate for the administration of this Plan.  The Board
may correct any defect or reconcile any inconsistency in the Plan to the extent
the Board finds it necessary to carry out the purposes of the Plan.  The Board
shall have full power and authority to interpret the Plan and to decide all
matters arising in connection with the administration of the Plan.  In
exercising its power and authority, the Board shall have complete discretion and
its determinations shall be final.

12.03       Participant Responsible for Investment Designations.  Neither the
Company nor the Board shall have any duty to question any investment
designations of a Participant or to make recommendations to any  Participant
with respect to investment designations.  Neither the Company nor the Board
shall be liable for any reduction in the amount credited to a Participant’s
Account that is the result of each Participant’s investment designations or a
failure of each Participant to make or change an investment designation.

Notwithstanding any other provision of this Plan, a Participant’s investment
designation shall not be given effect if the Board in its discretion determines
that such an investment would be unlawful or impracticable if actually made by
the Company.

12.04       Investment Designations upon Death, Incapacity, or Disability.  The
provisions of this Section 12.04 shall apply notwithstanding any contrary
provisions of the Plan.

(a)           Upon a Participant’s death, such Participant’s Beneficiary or
Beneficiaries to the extent of their interests, or, if each Participant fails to
designate a Beneficiary or no Beneficiary survives him, the executor or
administrator of each Participant’s estate, shall succeed to each Participant’s
right to make investment designations with respect to the Account, and all
references to each Participant in Section 7.03 and Section 12.03 shall be
interpreted as references to the Beneficiary, Beneficiaries, executor, or
administrator, as appropriate.

(b)           If, in the Board’s opinion, each Participant or a Beneficiary
entitled to make investment designations under this Plan is under a legal
disability or incapacitated in any way so as to be unable to manage his
financial affairs, and if the Board determines that a legal representative of
each Participant or his beneficiary is authorized to make such designations on
behalf of each Participant or his Beneficiary, then such legal representative
shall be considered the each Participant or beneficiary for all purposes of
Section 7.03 and Section 12.03.

(c)           If, in the situation described in paragraph (b) (involving each
Participant’s legal disability or incapacity), the Board determines that no
legal representative is authorized to make such designations on behalf of each
Participant or his beneficiary, then neither the Board nor the Company shall be
under any obligation to take any action with respect to the investment
designations in effect with respect to the Account.  However, in such a
situation, the Board may, from time to time, in its discretion, make investment
designations on each Participant’s behalf, but only from among Investment Funds
substantially all of the assets of which are certificates of deposit or interest
bearing accounts in banks, savings banks, or savings and loan

12


--------------------------------------------------------------------------------




 

associations; obligations of the United States government and obligations
guaranteed as to principal and interest by the United States government;
obligations of a state, a territory, or a possession of the United States, or of
any political subdivision of any of the foregoing, or of the District of
Columbia; and cash deposit accounts.  Neither the Board, the Company, nor any
trustee shall be liable to each Participant, his beneficiary, or his estate for
taking no action with respect to investment designations in effect with respect
to the Account or for taking the action described in the preceding sentence.

12.05       Waivers.  No provision of this Plan may be modified, waived, or
discharged except by an instrument in writing executed by each Participant and
an authorized officer of the Company.  A waiver by either party of any breach
of, or compliance with, any condition or provision of this Plan shall not be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
any prior or subsequent time.  No agreements or representations, oral or
otherwise, with respect to the subject matter of this Plan have been made by
either party that are not expressly set forth in this Plan.

12.06       Construction.  The validity, interpretation, construction, and
performance of this Plan shall be governed by the internal laws of the State of
Colorado, without regard to the principles of conflicts of law.

12.07       Enforceability.  The invalidity or unenforceability of any provision
of this Plan shall not affect the validity of any other provision of this Plan,
which shall remain in full force and effect.

12.08       Successors.  This Plan shall be binding on and inure to the benefit
of the Company, its successors and assigns, each Participant, and each
Participant’s heirs, executors, administrators, and legal representatives.

13


--------------------------------------------------------------------------------




 

Schedule 1

Determination of Performance Criteria

For 2006, the Performance Contribution will be based on a Net Profit Target
equivalent to an 8% return on investment, with the investment used for such
determination being shareholders’ equity at the beginning of the year adjusted
for the issuance of any Company stock during the year.

If the Company’s net profit for 2006 exceeds this Net Profit Target amount, 25%
of the excess shall be allocated evenly to Richard D. Smith and Richard S.
Warzala.

 

14


--------------------------------------------------------------------------------